DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	This Office Action is in response to the remarks and amendments filed on 4/19/2022.  Claims 1, 2, 4-7 and 9-13 are pending for consideration in this Office Action.

Response to Amendment

The objection to the abstract has been withdrawn in light of the amendments filed. With respect to claims 4 and 6 the rejections pursuant to 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn in light of the amendments filed.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 5, the recitation of “...wherein the controller is configured to control the size of the variable opening of the heat recovery control valve, wherein the controller is configured to progressively reduce the size of the variable opening of the heat recovery control valve when the temperature of the second fluid after heat exchange with the refrigerant fluid remains below a set-point temperature for a required time period and when at the same time the temperature of the refrigerant fluid after heat exchange with the second fluid is above a threshold value,” renders the claim unclear because it is unclear what “...when the temperature of the second fluid after heat exchange with the refrigerant fluid remains below a set-point temperature for a required time period and when at the same time the temperature of the refrigerant fluid after heat exchange with the second fluid is above a threshold value” means in the claim because the limitation does not find antecedent basis with the disclosure.  See MPEP 2173.03 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 5, 6, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopko et al. (US2011/0036113) in view of Hakemann (DE3512748A1).

Regarding Claim 1, Kopko teaches a refrigeration system including at least one refrigeration circuit [fig 1], the refrigeration circuit comprising: a compressor [16] for compressing a refrigerant fluid in the refrigeration circuit [0016]; 
a first heat rejecting heat exchanger [12] for receiving the compressed refrigerant fluid and exchanging heat between the compressed refrigerant fluid and a second fluid to increase the temperature of the second fluid [0016; 0030]; 
a second heat rejecting heat exchanger [18] for receiving the compressed refrigerant fluid and exchanging heat with ambient air to cool the compressed refrigerant fluid [0016; 0017]; 
an expansion valve [36] for expansion of the refrigerant fluid [0021]; and 
a heat absorbing heat exchanger [14] for heat exchange between the expanded refrigerant fluid and a third fluid to decrease the temperature of the third fluid [0018; 0020]; 
a controller [22] is arranged to receive temperature measurements from sensors, including one or more of sensor [56] for ambient air temperature, a sensor [38, 40] for temperature of the temperature-controlled space, and sensors [at least sensors 46, 48, 50] within the refrigeration circuit [0020; 0023];
wherein the refrigeration circuit further includes a heat recovery control valve [34] for controlling flow of the compressed refrigerant fluid between the first heat rejecting heat exchanger [12] and the second heat rejecting heat exchanger [18; 0021]], with the heat recovery valve having a variable opening and the controller being arranged to control the size of the variable opening based on at least one of the temperature of the ambient air and the temperature of the second fluid after heat exchange with the refrigerant fluid [0021; 0028].
Whereas Kopko teaches wherein the controller [22] is configured to control the size of the variable opening of the heat recovery control valve 34; 0019; 0022], Kopko does not teach controlling the size of the variable opening of the heat recovery control valve to ensure a required set-point temperature for the second fluid, wherein the controller is configured to reduce a degree of opening of the heat recovery control valve if the temperature of the second fluid is below the set-point temperature.
However, Hakemann teaches a refrigeration unit [0001] having wherein the controller [As modified above] is configured to control the size of the variable opening of the heat recovery control valve [13] to ensure a required set-point temperature for the second fluid [0015], wherein the controller is configured to reduce a degree of opening of the heat recovery control valve if the temperature of the second fluid is below the set-point temperature [0015; where Hakemann teaches that when the temperature of the second fluid i.e. the fluid that heats the water in the tank is increased the valve is opened  to maintain a set temperature...thus the converse is true i.e. when the temperature of the second fluid is decreased the valve is reduced to maintain a set temperature].  Hakemann also teaches that this arrangement provides optimal heat recovery [0005].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Kopko to  control the size of the variable opening of the heat recovery control valve to ensure a required set-point temperature for the second fluid, wherein the controller is configured to reduce a degree of opening of the heat recovery control valve if the temperature of the second fluid is below the set-point temperature in view of the teachings of Hakemann in order to provide optimal heat recovery.

Regarding Claim 2, Kopko, as modified, teaches the invention of claim 1 and Kopko teaches wherein the system is for use in a building, the second fluid is water with the first heat rejecting heat exchanger being for heating the water to provide hot water for the building and the heat exchange with the third fluid is for providing cooling for a temperature-controlled space of the building [0016; 0030; 0020].

Regarding Claim 5, as best understood, Kopko teaches the invention of Claim 1 above and Hakemann teaches wherein the controller is configured to control the size of the variable opening of the heat recovery control valve, wherein the controller is configured to progressively reduce the size of the variable opening of the heat recovery control valve when the temperature of the second fluid after heat exchange with the refrigerant fluid remains below a set-point temperature for a required time period and when at the same time the temperature of the refrigerant fluid after heat exchange with the second fluid is above a threshold value [0015; where Hakemann teaches that when the temperature of the second fluid i.e. the fluid that heats the water in the tank is increased the valve is opened  to maintain a set temperature...thus the converse is true i.e. when the temperature of the second fluid is decreased the valve is reduced to maintain a set temperature].

Regarding Claim 6, Kopko teaches the invention of Claim 1 above and Hakemman teaches wherein the controller is configured to determine that the variable opening is partly closed and the temperature of the second fluid after heat exchange with the refrigerant fluid is above a set-point temperature for a required time period control the size of the variable opening to progressively increase the size of the variable opening [0015; where Hakemann teaches that when the temperature of the second fluid i.e. the fluid that heats the water in the tank is increased the valve is opened  to maintain a set temperature...thus the converse is true i.e. when the temperature of the second fluid is decreased the valve is reduced to maintain a set temperature].

Regarding Claim 7, Kopko teaches the invention of Claim 1 above and Kopko teaches wherein the heat recovery control valve has a structure that prevents full closure of the valve [0021; where the variable opening degree of the valve describes the structure that prevents full closure of the valve].

Regarding Claim 9, Kopko teaches the invention of Claim 1 above and Kopko teaches wherein the expansion valve [36] is arranged to provide a controllable degree of opening and the refrigeration system is arranged to control the degree of opening of the expansion valve to compensate for changes in the behavior of the refrigerant circuit depending on the degree of opening of the heat recovery control valve [0021].

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopko et al. (US2011/0036113) and Hakemann (DE3512748A1) as applied to claim 1 above, and further in view of Kopko et al. (US2015/0345846, hereinafter "Kopko 846").

Regarding Claim 10, Kopko teaches the invention of Claim 1 above but does not teach wherein the refrigeration circuit comprises an economiser line including an economiser valve in the economiser line for economised expansion and for control of the degree of economiser flow, as well as an economiser heat exchanger for heat exchange between refrigerant fluid in the economiser line after the economiser valve and refrigerant fluid in the main line prior to the expansion valve.
However, Kopko 846 teaches a chiller with heat recovery [fig 2] having wherein a refrigeration circuit comprises an economiser line [49] including an economiser valve [48] in the economiser line for economised expansion and for control of the degree of economiser flow, as well as an economiser heat exchanger [44] for heat exchange between refrigerant fluid in the economiser line after the economiser valve and refrigerant fluid in the main line prior to the expansion valve [0019]. Kopko 846 teaches that it is known in the field of endeavor of refrigeration that this arrangement advantageously controls the return of refrigerant vapor to the compressor and thereby improves the system [0019].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Kopko to  have wherein the refrigeration circuit comprises an economiser line including an economiser valve in the economiser line for economised expansion and for control of the degree of economiser flow, as well as an economiser heat exchanger for heat exchange between refrigerant fluid in the economiser line after the economiser valve and refrigerant fluid in the main line prior to the expansion valve in view of the teachings of Kopko 846 in order to control the return of refrigerant vapor to the compressor and thereby improves the system.

Regarding Claim 11, Kopko, as modified, teaches the invention of Claim 10 above and Kopko 846 teaches wherein the refrigeration system is arranged to control the economiser valve to compensate for changes in the behavior of the refrigerant circuit depending on the degree of opening of the heat recovery control valve [0025].

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopko et al. (US2011/0036113) and Hakemann (DE3512748A1) as applied to claim 1 above, and further in view of Zeshao (CN102384586A).

Regarding Claim 12, Kopko teaches the invention of Claim 1 above but does not teach wherein the refrigeration circuit is a first refrigeration circuit of the refrigeration system, and the system further includes a second refrigeration circuit; wherein the first and second refrigeration circuits are connected in parallel or in series for heat exchange with the second fluid to heat the second fluid and/or for heat exchange with the third fluid to cool the third fluid.
However, Zeshao teaches a parallel heat pump water heater [fig 1] having where the system further includes a second refrigeration circuit [2a, 2b; 0026; 0037; fig 4]; wherein the first and second refrigeration circuits are connected in parallel or in series for heat exchange with the second fluid to heat the second fluid and/or for heat exchange with the third fluid to cool the third fluid [0028; 0037]. Zeshao teaches that it is known in the field of endeavor of refrigeration that this arrangement advantageously provides air conditioning cold water and hot water at the same time [0021].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Kopko to  have wherein the refrigeration circuit is a first refrigeration circuit of the refrigeration system, and the system further includes a second refrigeration circuit; wherein the first and second refrigeration circuits are connected in parallel or in series for heat exchange with the second fluid to heat the second fluid and/or for heat exchange with the third fluid to cool the third fluid in view of the teachings of Zeshao in order to provide air conditioning cold water and hot water at the same time.

Regarding Claim 13, Kopko, as modified, teaches the invention of Claim 12 above and Zeshao teaches wherein the first and second refrigeration circuits are connected in parallel for heat exchange with the second fluid to heat the second fluid and connected in parallel for heat exchange with the third fluid to cool the third fluid [0026].

Allowable Subject Matter
Claim 4 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art, Kopko et al. (US2011/0036113) and Hakemann (DE3512748A1) do not teach “...the controller is configured to control the size of the variable opening of the heat recovery control valve to increase heat recovery dependent on the temperature of the ambient air, wherein the controller is configured to reduce a degree of opening of the heat recovery control valve is reduced if the ambient air temperature is below a threshold and/or if the difference in temperature between the ambient air and the temperature of the air inside the temperature controlled space exceeds a threshold.”

Response to Arguments

Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/Primary Examiner, Art Unit 3763